Rugg, C. J.
This is an action of tort to recover damages for the alienation of the affections of the plaintiff’s husband by the defendant. At the close of the charge there was a colloquy between the judge and counsel the substance of which was that the plaintiff’s counsel desired to have the cause go to the jury with the understanding that if a verdict was returned in excess of the ad damnum of the writ he should ask leave to amend the writ. This course was satisfactory to the presiding judge.
It is legally possible to amend in this regard at any time before judgment. R. L. c. 173, § 48. The allowance of such an amendment, even after verdict, rests in the judicial discretion of the court. Ellis v. Ridgway, 1 Allen, 501. Luddington v. Goodnow, 168 Mass. 223.
There was nothing in the language of the judge beyond his power or tending to prejudice the defendant.

Exceptions overruled.